Case 1:16-cv-02556-WJM-NRN Document 83 Filed 08/13/19 USDC Colorado Page 1 of 25




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

   Civil Action No. 16-cv-02556-WJM-MJW

   RAMIN SHAHLAI, on his own behalf and
   On behalf of all other similarly situated,

                               Plaintiff,

   v.

   COMCAST CABLE COMMUNICATIONS
   MANAGEMENT, LLC,

                               Defendant.



        JOINT MOTION FOR PRELIMINARY APPROVAL OF REVISED SETTLEMENT
                                 AGREEMENT


          Pursuant to the Court’s August 15, 2018 Order [Doc. 37], Plaintiff Ramin Shahlai

   (“Plaintiff”) and Defendant Comcast Cable Communications Management, LLC

   (“Defendant”) (together, the “Parties”) hereby jointly move for preliminary approval of the

   revised Settlement Agreement and Final Release (the “Settlement Agreement”),

   attached as Exhibit 1.

                         I.    FACTS AND PROCEDURAL HISTORY

          On October 13, 2016, Plaintiff Ramin Shahlai filed a complaint on behalf of

   himself and other similarly-situated employees of Plaintiff’s former employer, Icon

   Cable, Inc. (“Icon Cable”), asserting claims under the Fair Labor Standards Act

   (“FLSA”), 29 U.S.C. §§ 201, et seq., and the Colorado Minimum Wage of Workers Act

   (“CMWWA”), C.R.S. §§ 8-6-101, et seq. [See Doc. 1 (Compl.); Doc. 21 (Am. Compl.)


   DMEAST #32206492 v3
Case 1:16-cv-02556-WJM-NRN Document 83 Filed 08/13/19 USDC Colorado Page 2 of 25




   ¶¶ 3-5]. The complaint alleges, among other things, that Icon Cable “failed to reimburse

   its cable technician employees for vehicle and tool expenses, and deducted sums from

   its employees’ paychecks for employer-provided tool costs.” [Doc. 21 ¶¶ 1-2]. Plaintiff

   alleges that, as a result, Icon Cable “paid its employees less than the federal and

   Colorado minimum hourly and overtime wage rates.” [Doc. 21 ¶ 3].

          Plaintiff claims that Comcast—a provider of cable, high-speed internet, and

   digital voice services which contracted with Icon Cable to provide cable installation

   services to Comcast customers—is liable for now-defunct Icon Cable’s wage and hour

   violations as a “joint employer” under the FLSA. [See Doc. 21 ¶¶ 1, 24]. Comcast

   denies that it is, or ever was, an employer or joint employer of any Icon Cable

   technician, including Plaintiff. [Doc. 30 (Answer) ¶¶ 1, 24].

          At the outset of litigation, this Court granted the Parties’ request to bifurcate

   discovery “into an initial discovery period on the issue of whether Comcast is Plaintiff’s

   joint employer, followed by summary judgment briefing on that issue.” [Doc. 28

   (Scheduling Order) § 6(h)]. The Parties thereafter engaged in extensive discovery on

   the joint employment issue, including, among other things, the production and review of

   thousands of pages of documents, numerous depositions, and discovery motions. The

   Parties also obtained discovery directly from Icon Cable. Although discovery was

   focused on the “joint employment” issue, for the purposes of settlement discussions, the

   parties also obtained some damages-related discovery from Icon Cable, including the

   mileage Mr. Shahlai drove while performing his installation work and pay records for all

   of Icon Cable’s employees. As a result of discovery, the Parties have determined that:



   DMEAST #32206492 v3                           2
Case 1:16-cv-02556-WJM-NRN Document 83 Filed 08/13/19 USDC Colorado Page 3 of 25




              a. Icon Cable employed approximately 63 cable installation technicians
                 during the time period relevant to Plaintiffs’ Rule 23 claims;

              b. Icon Cable employed approximately 95 cable installation technicians
                 during the time period relevant to Plaintiffs’ Fair Labor Standards Act
                 Claims ;

              c. Using Icon Cable’s records, the Parties could reasonably approximate the
                 average weekly vehicle expenses of Icon Cable’s technicians; and

              d. Using Icon Cable’s employee earnings records for that time period and the
                 average weekly vehicle expenses, the Parties could reasonably
                 approximate each technician’s alleged damages.

          With this information, the Parties engaged in an arm’s-length settlement

   negotiation led by experienced counsel. After many rounds of negotiations, the Parties

   arrived at reasonable estimates of alleged damages for Plaintiff and the class of Icon

   Cable technicians proposed by Plaintiff, which informed a fair and reasonable

   settlement amount.

          On February 23, 2018, the Parties filed their Joint Motion for Conditional

   Certification of Class and Preliminary Approval of Settlement Agreement [Doc. 68]. By

   Order dated August 15, 2018, the Court granted the Parties’ motion in part and denied it

   in part. [Doc. 73]. The Court granted preliminary certification of the Rule 23 and Fair

   Labor Standards Act classes alleged and described by the Parties’ agreement. [Doc.

   73 at 12-13]. The Court rejected, however, the Parties’ proposed notice procedure,

   which attempted to streamline and consolidate Rule 23 and FLSA Collective Action

   notice. [Id. at 13-14]. The Court ordered that the Parties segment the FLSA and Rule

   23 notice procedures, first issuing notice to potential FLSA opt-in Plaintiffs and

   permitting them to join the case before sending out notice to potential Rule 23




   DMEAST #32206492 v3                          3
Case 1:16-cv-02556-WJM-NRN Document 83 Filed 08/13/19 USDC Colorado Page 4 of 25




   members. [Id. at 12-14]. The Court noted the importance of permitting opt-in Plaintiffs

   to participate in the settlement of the case after having opted-in. [Id.].

          Pursuant to the Court’s order, the Parties filed a proposed Fair Labor Standards

   Act Notice and Consent to Join Form [Doc. 74], which the Court approved on October

   17, 2018. [See Doc. 75]. On November 18, 2018, the Settlement Administrator issued

   notice to the potential FLSA Collective Action opt-in Plaintiffs via mail. [See Doc. 76].

   The Court-approved notice advised these potential opt-in Plaintiffs that they had until

   January 15, 2019, to join the litigation by returning their notice to the Settlement

   Administrator. [Doc. 75-1 at 4]. The seven individuals named in paragraphs 1.12 and

   4.5(a) of the revised Settlement Agreement returned ratified forms to the Settlement

   Administrator, opting in to this action. See Ex. 1 pgs. 4, 9. Each of these opt-in

   Plaintiffs has consulted with Plaintiffs’ counsel and individually assented to the revised

   Settlement Agreement attached hereto as Exhibit 1. See Id. pgs. 32-37. The Parties

   now move for the preliminary approval of their revised Settlement Agreement.

                         II.   SUMMARY OF THE SETTLEMENT TERMS

   A.     Settlement Background and Procedure

          The Settlement Agreement provides that, for purposes of settlement only, the

   Parties agree to conditionally certify the two classes pled in the operative Complaint.

   Plaintiff has alleged a FLSA collective action composed of:

          All Icon Cable employees who worked as cable installation technicians between

          October 13, 2013 and April 26, 2016.

   [Doc. 21 ¶ 25.]



   DMEAST #32206492 v3                           4
Case 1:16-cv-02556-WJM-NRN Document 83 Filed 08/13/19 USDC Colorado Page 5 of 25




   Plaintiff has also alleged a Rule 23 class consisting of:

          All Icon Cable employees who worked as cable installation technicians
          between October 13, 2014 and April 26, 2016.1

   [Id. ¶ 29.] The Court has already granted preliminary certification of these Classes. [Doc.

   73 at 12-13].

          Should this Court preliminarily approve the revised Settlement Agreement, the

   Settlement Administrator will send the Class Notice2 to each Rule 23 Class Member.

   The Class Notice informs each Rule 23 Class Member of the basic terms of the

   Settlement Agreement. The Settlement Agreement also establishes a procedure for

   Rule 23 Class Members to object to or opt out of the action for purposes of settlement.

          Following the close of the Opt-out Period, the Parties will jointly move for Final

   Approval of the Settlement Agreement. The Settlement Administrator will mail

   Settlement Checks to FLSA opt-in plaintiffs and Rule 23 Class Members who do not opt

   out of the Settlement within 7 days after any appeal of this Court’s Final Approval of the

   Settlement Agreement is either resolved or time barred.




   1      Icon Cable technicians were required to complete a two- to four- week training
   program before being assigned field work. During that time, the technicians were
   confined primarily to Icon Cable’s office, and, if training extended into the field, the
   trainee was required to ride along with a senior cable installation technician. No trainee
   drove their personal vehicle and would therefore have suffered no damages during
   training. A handful of trainees did not finish the probationary training program. Because
   these individuals earned $10 per hour (i.e., a rate above minimum wage) during training
   and did not incur vehicle expenses, those who never finished training are not included in
   the Class.
   2Capitalized terms used in this Joint Motion have the same meaning as in the
   Settlement Agreement.


   DMEAST #32206492 v3                          5
Case 1:16-cv-02556-WJM-NRN Document 83 Filed 08/13/19 USDC Colorado Page 6 of 25




   B.     Settlement Terms

          The Settlement Agreement provides that Comcast will make a non-reversionary

   settlement payment of $144,250.00 (the “Settlement Amount”), which shall fully resolve,

   satisfy and encompass: (1) a total Class Fund of $60,000 that includes cash payments

   to Class Members, FLSA Settlement Payments to the seven opt-in Plaintiffs who present

   FLSA Claims, attendant taxes on those payments, the Settlement Administrator’s fees

   and expenses (estimated at $7,000), and a reasonable Service Award to the Named

   Plaintiff ($5,000); and (2) Class Counsel’s fees and expenses, including all attorney’s

   fees and expenses incurred to date and to be incurred in preparing settlement

   documents, securing trial and appellate court approval of the settlement, attending to

   the administration of the settlement and obtaining dismissal of the action with prejudice

   ($84,250). Ex. 1 at 4.1-4.8.

          Each Class Member will receive a share of the Net Settlement Amount (as

   defined by the Settlement Agreement) proportionate to his or her estimated alleged

   damages. Id at 4.5.

   C.     Settlement Methodology

          Estimated Mileage Expenses. The parties were unable to calculate the

   individualized mileage actually driven by each of the technicians in the Class, as only

   Mr. Shahlai’s customer mileage information was obtained in the first phase of this case

   (the first phase being limited to discovery to “joint employment”- related issues).

   Nevertheless, the parties were able to come to an approximate estimate of the mileage

   driven by Mr. Shahlai in the course of his installation work by using the customer



   DMEAST #32206492 v3                          6
Case 1:16-cv-02556-WJM-NRN Document 83 Filed 08/13/19 USDC Colorado Page 7 of 25




   addresses from homes where Mr. Shahlai provided cable installation services.

   Specifically, using these addresses and Google Maps, Comcast’s counsel determined

   that Mr. Shahlai drove an average of 40 miles per day during the course of his

   installation work; assuming, for the purposes of settlement, that he was entitled to 56

   cents per mile, and worked 5 days a week, his average weekly mileage expenses were

   approximately $112.00 per week. This amount was adjusted to $125.00 per week to

   account for the fact that Mr. Shahlai was a relatively new employee and may have

   served fewer households in his average workday than a more experienced and efficient

   technician would have. (See Ex. 2, Turner Aff ¶14). Although $125.00 represents a

   reasonable estimate, the parties believe it also represents greater mileage expenses

   than were actually incurred by Class Members for several reasons. First, Icon provided

   five to seven operational work vans for employees to use, such that some employees

   were not using their personal vehicles in the course of their work and bore no expenses

   at that time; however, no records were kept indicating which employees drove Icon’s

   vans and which drove work vehicles, so the parties assumed that all technicians drove

   their own vehicles while performing work. Id. Additionally, the $125 estimate assigns

   credit for vehicle expenses every week, even though there were some weeks in which

   employees worked significantly less than 40 hours (such that it is likely incorrect that

   they worked long enough to drive approximately 40 miles per day). Id.

          Estimated Settlement Shares. To estimate each class members’ settlement

   share, the Parties utilized payroll data from Icon Cable’s employee payroll records,

   dated October 1, 2013 to April 26, 2016, when Icon Cable ceased operations. These



   DMEAST #32206492 v3                          7
Case 1:16-cv-02556-WJM-NRN Document 83 Filed 08/13/19 USDC Colorado Page 8 of 25




   records provided accurate information regarding the numbers of hours worked by

   individual employee Class Members, including overtime hours; this data permitted the

   parties to calculate the minimum wage each Class Member should have been paid

   under the state or federal minimum wage applicable during that workweek. Ex. 2,

   Turner Decl. ¶ 14. The parties also determined what each Class Member actually

   earned in light of the amount they had to pay out-of-pocket, on average, for mileage

   expenses, by taking the amount they actually earned from Icon and subtracting $125

   per week in average mileage expenses. Id. Finally, to calculate estimated total alleged

   damages, the parties subtracted Class Members’ actual earnings from the required

   statutory minimum and overtime wage due; this difference represents their total

   estimated alleged damages. Id. Pursuant to this formula, the parties have calculated

   Rule 23 Class Members total potential actual damages to equal $49,097.37. Id. While

   the Rule 23 class and state law claims capture the time period between October 13,

   2014 and October 13, 2016,3 Plaintiffs’ Complaint alleges willful violations of the Fair

   Labor Standards Act and therefore a FLSA statute of limitations extending from October

   13, 2013 through April 26, 2016. 29 U.S.C. § 255(a). Class Counsel reviewed Icon

   Cable’s payroll and determined that the seven FLSA Collective Action members are

   entitled to full FLSA damages (inclusive of liquidated damages) in the total amount of

   $13,379.99. Ex. 2, Turner Decl. ¶15. The non-reversionary Class Fund from which

   class members will be paid will contain $60,000.00, and should retain approximately


   3     On April 23, 2016, Icon Cable ceased operation, and ceased employing the
   Class Members. No damages accrued after that date.


   DMEAST #32206492 v3                          8
Case 1:16-cv-02556-WJM-NRN Document 83 Filed 08/13/19 USDC Colorado Page 9 of 25




   $29,932.33 after payment of all FLSA damages to the opt-in Plaintiffs and related taxes,

   requested reductions for class administration costs, and a Plaintiff incentive award. Ex.

   1 at 4.5. After payment of these expenses, the Class Fund will contain 70.58% of the

   total potential damages the Class suffered.4

                                  III.   LEGAL ARGUMENT


          A class action under Rule 23 may not be dismissed, compromised, or

   settled without the approval of the Court. Fed. R. Civ. P. 23(e). The object of

   preliminary approval is for the Court “to determine whether notice of the proposed

   settlement should be sent to the class, not to make a final determination of the

   settlement’s fairness. Accordingly, the standard that governs the preliminary

   approval inquiry is less demanding than the standard that applies at the final

   approval phase.” Newberg § 13:13; see also Lucas v. Kmart Corp., 234 F.R.D.

   688, 693 (D. Colo. 2006) (“The purpose of the preliminary approval process is to

   determine whether there is any reason not to notify the class members of the

   proposed settlement and to proceed with a fairness hearing”); In re Motor Fuel

   Temperature Sales Practices Litig., No. 07–MD–1840, 2011 WL 4431090, at *5 (D.

   Kan. Sept. 22, 2011) (internal quotation omitted) (“The Court will ordinarily grant

   preliminary approval where the proposed settlement appears to be the product of


   4      Despite a notice plan designed to provide notice to a high percentage of class
   members, and which will mail a check directly to those who do not opt-out, the Plaintiffs
   do not anticipate that more than 40% of class members will claim by cashing the checks
   they are sent. [See Doc. 68-4 ¶ 5]. The parties believe that the settlement is adequately
   funded to fully compensate all participating class members.


   DMEAST #32206492 v3                          9
Case 1:16-cv-02556-WJM-NRN Document 83 Filed 08/13/19 USDC Colorado Page 10 of 25




   serious, informed, non-collusive negotiations, has no obvious-deficiencies, does

   not improperly grant preferential treatment to class representatives or segments of

   the class and falls within the range of possible approval.”). If the settlement is

   preliminarily approved, the Court enters a preliminary approval order directing the

   preparation of notice to class members and setting forth a schedule for objections.

   NEWBERG § 13:12.


   A.     The Proposed Settlement Agreement is Fair and Reasonable.

          In actions involving FLSA claims, such as the one here, “the parties must present

   any proposed settlement to the district court for review and a determination of whether

   the settlement agreement is fair and reasonable.” Morton v. Transcend Servs., No. 15-

   cv-01383-PAB-NYW, 2017 WL 977812, *1 (D. Colo. March 13, 2017) (citing Lynn’s

   Food Stores, Inc. v. United States, 679 F.2d 1350, 1353 (11th Cir. 1982)). Approval

   should be granted when: “(1) the litigation involves a bona fide dispute, (2) the proposed

   settlement is fair and equitable to all parties concerned, and (3) the proposed settlement

   contains a reasonable award of attorneys’ fees.” Id. (citing Lynn’s Food Store, 679 F.2d

   at 1354). As discussed below, all three elements are satisfied, and therefore the Court

   should preliminarily approve the Settlement Agreement.

          1.      A Bona Fide Dispute Exists Between the Parties.

          Parties “requesting approval of an FLSA settlement must provide the Court with

   sufficient information to determine whether a bona fide dispute exists.” Id. (citing Dees

   v. Hydradry,Inc., 706 F. Supp. 2d 1227, 1234 (M.D. Fla. 2010)). “To meet this



   DMEAST #32206492 v3                          10
Case 1:16-cv-02556-WJM-NRN Document 83 Filed 08/13/19 USDC Colorado Page 11 of 25




   obligation, the parties must present: (1) a description of the nature of the dispute; (2) a

   description of the employer’s business and the type of work performed by the

   employees; (3) the employer’s reasons for disputing the employees’ right to a minimum

   wage or overtime; (4) the employees’ justification for the disputed wages; and (5) if the

   parties dispute the computation of wages owed, each party’s estimate of the number of

   hours worked and the applicable wage.” Id. (citing Collins v. Sanderson Farms, Inc., 568

   F. Supp. 2d 714, 718 (E.D. La. 2008)).

          In this case, Plaintiff filed a complaint on behalf of himself and other similarly-

   situated Icon Cable employees asserting claims under the FLSA and the CMWWA.

   During the relevant time period, Comcast contracted with Icon Cable to perform cable

   installation and upgrade work in Comcast customer homes. Icon Cable paid its cable

   installation technicians the statutory minimum wage but, as Plaintiff alleges in the

   Complaint, “failed to reimburse its cable technician employees for vehicle and tool

   expenses, and deducted sums from its employees’ paychecks for employer-provided

   tool costs” [Doc. 21 ¶¶ 1-2], which Plaintiff alleges resulted in Icon Cable paying its

   employees “less than the federal and Colorado minimum hourly and overtime wage

   rates.” [Doc. 21 ¶ 3]. Although it is undisputed that Comcast did not directly employ

   Plaintiff when the alleged violations occurred, Plaintiff alleges that Comcast exerted

   sufficient control over the employment of Icon Cable’s direct employees such that it

   should be liable for Icon’s alleged wage and hour violations as a “joint employer” under

   the FLSA. [See Doc. 21 ¶¶ 1, 24]. Comcast disputes that it was a joint employer of

   Icon Cable’s employees. Moreover, based on records provided by Icon Cable and



   DMEAST #32206492 v3                          11
Case 1:16-cv-02556-WJM-NRN Document 83 Filed 08/13/19 USDC Colorado Page 12 of 25




   testimony of an Icon Cable corporate representative, Comcast disputes that any Icon

   Cable technician was paid less than the applicable minimum wage.

          To address the threshold issues of liability, the Parties agreed to bifurcate the

   litigation, with the sole focus of the first stage of litigation being whether Comcast was a

   joint employer under the FLSA during the relevant time period. Because there is a split

   among Circuits regarding the proper legal standard for joint employment under the

   FLSA, the parties genuinely dispute whether Comcast was a joint employer as both a

   legal and factual matter.

          Not only do the Parties contest whether Comcast was a joint employer and

   whether Class Members are owed any amounts for unpaid wages, but, assuming for the

   sake of argument only that this case were to proceed to the next stage of litigation,

   numerous other issues of genuine dispute exist between the Parties, including, but not

   limited to:

          (i)     the applicable statute of limitations;

          (ii)    whether and to what degree class members suffered any damages;

          (iii)   the proper method for calculating actual damages; and

          (iv)    whether class members are entitled to liquidated damages.

          The Court should therefore grant this Joint Motion because bona fide legal and

   factual disputes exist, and settlement will fairly resolve these disputes without having to

   engage in costly litigation.




   DMEAST #32206492 v3                           12
Case 1:16-cv-02556-WJM-NRN Document 83 Filed 08/13/19 USDC Colorado Page 13 of 25




          2.      The Settlement Agreement is Fair and Reasonable.

          An FLSA settlement must be fair and reasonable. Morton, 2017 WL 977812, at

   *2. A settlement is fair and reasonable if it provides “adequate compensation to the

   employees and [does] not frustrate the FLSA policy rationales.” Id. When evaluating

   whether a settlement agreement meets this standard, the Tenth Circuit considers the

   following factors: “(1) whether the parties fairly and honestly negotiated the settlement;

   (2) whether serious questions of law and fact exist which place the ultimate outcome of

   the litigation in doubt; (3) whether the value of an immediate recovery outweighs the

   mere possibility of future relief after protracted litigation; and (4) the judgment of the

   parties that the settlement is fair and reasonable.” Id. (citing Rutter & Wilbanks Corp. v.

   Shell Oil Co., 314 F.3d 1180, 1188 (10th Cir. 2002)). All of these factors weigh heavily

   in favor of this Court approving the Settlement Agreement in this case.

          First, the Parties fairly and honestly negotiated the settlement. The Parties each

   were represented by experienced counsel in the negotiations. The Parties vigorously

   litigated this matter for two years before reaching settlement, reviewing thousands of

   pages of documents regarding the relationship between Icon and Comcast, litigating

   multiple motions to compel discovery, and taking several depositions, including of

   Comcast’s and Icon Cable’s corporate representatives. The Parties also relied on

   accurate payroll information provided by Icon Cable during discovery to inform their

   discussions as to a fair and reasonable amount for Class Members’ alleged damages.

   Experienced counsel on both sides agree that the settlement is fair and reasonable and

   in the best interests of their clients.



   DMEAST #32206492 v3                           13
Case 1:16-cv-02556-WJM-NRN Document 83 Filed 08/13/19 USDC Colorado Page 14 of 25




          Second, questions of law and fact exist which place the ultimate outcome of the

   litigation in doubt. Plaintiff contends that Comcast exercised sufficient control over Icon

   Cable to qualify as a “joint employer” under the FLSA and CMWWA. Comcast denies

   Plaintiff’s allegations, and contends that applicable legal authority supports its position.

   See, e.g., Jacobson, et al. v. Comcast Corp., et al., 740 F. Supp. 2d 683 (D. Md. 2010)

   (granting Comcast’s motion for summary judgment and holding that Comcast was not a

   joint employer of employees who worked for a vendor contracted by Comcast to provide

   cable installation services). See also Jean-Louis v. Metro. Cable Commc’ns, Inc., 838 F.

   Supp. 2d 111, 131 (S.D.N.Y. 2011) (granting Time Warner Cable’s motion for summary

   judgment and holding that Time Warner was not a joint employer of installation

   technicians who worked for a vendor contracted by Time Warner to provide cable

   installation services); Thornton v. Charter Commc’ns, LLC, Case No. 4:12CV479 SNLJ,

   2014 WL 4794320, at *16 (E.D. Mo. 2014) (granting Charter Cable’s motion for

   summary judgment and holding that Charter was not a joint employer of a third party

   vendor’s cable installation technicians). The Parties thus seriously dispute the law that

   governs the issue of joint employment, which is further complicated by a split that

   currently exists between the Circuits.

          Third, the value of immediate recovery outweighs the mere possibility of future

   relief after protracted litigation. As stated above, Comcast’s liability for Icon Cable’s

   alleged wage and hour violations is seriously disputed, and even if Plaintiff successfully

   contests Comcast’s motion for summary judgment on the issue of joint employment and

   proceeds to the second stage of discovery, the Parties still will have to engage in



   DMEAST #32206492 v3                           14
Case 1:16-cv-02556-WJM-NRN Document 83 Filed 08/13/19 USDC Colorado Page 15 of 25




   additional discovery, motions practice, and potentially even a days-long jury trial. The

   Settlement Agreement compensates Class Members without delay based on estimated

   alleged damages. Indeed, those Participating Class Members who cash their checks

   will almost certainly receive more than 100% of their alleged actual damages, as the

   administrator will redistribute unclaimed funds to those Class Members who do

   participate. Ex.1 § 6.7.4; Ex. 4, McDermott Decl. ¶5. Plaintiffs are low-wage workers

   who value the promptest possible receipt of necessary wages. This dissonance

   between the litigation cost of determining joint employment on motion and the small

   amount of money necessary to pay the class in full compelled settlement in this case.

   As the limited value of the class-wide claim became clear to counsel, they moved

   quickly to resolve the case.

          Fourth, the Settlement Agreement was negotiated by experienced counsel and

   its terms are fair and reasonable. Counsel for Plaintiff and Comcast have litigated

   numerous FLSA collective actions and state law class actions in Colorado and around

   the country. Ex. 2, Turner Aff. ¶¶ 7-9; Ex. 3 Milstein Decl. ¶¶ 5-8. In many of those

   cases, counsel have negotiated settlements of the plaintiffs’ claims on both an individual

   and a class-wide basis, and are experienced in addressing the issues that arise in

   complex litigation and settlements. Thus, counsels’ experience representing parties in

   FLSA collective actions and Rule 23 class actions is substantial. The parties believe

   that the settlement is fair and reasonable.

          In sum, because the Settlement Agreement is the product of fair and honest

   arm’s-length negotiations by experienced counsel and provides substantial relief to



   DMEAST #32206492 v3                           15
Case 1:16-cv-02556-WJM-NRN Document 83 Filed 08/13/19 USDC Colorado Page 16 of 25




   Plaintiff and Class Members and eliminates the inherent risks both sides would bear if

   this complex and deeply contested litigation continued to resolution, the Court should

   approve the Settlement Agreement. See Albu v. Delta Mech. Inc., No. 13-cv-03087-

   PAB-KMT, 2015 U.S. Dist. LEXIS 95485, at *9 (D. Colo. June 30, 2015) (citing Lynn's

   Food Stores, Inc., 679 F.2d at 1354) (noting that settlement agreements negotiated at

   arm’s-length by experienced counsel are entitled to “a presumption of fairness”). By

   approving the Settlement Agreement, this Court would further the FLSA’s policy

   rationale by allowing the Parties to fairly and reasonably resolve their claims.

   3.     The Incentive Payment to Named Plaintiff Ramin Shahlai is Reasonable.

          “[N]amed plaintiffs . . . are eligible for reasonable incentive payments” as part of a

   class action settlement. Staton v. Boeing, 327 F.3d 938, 977 (9th Cir. 2003); see also

   Lucken Family Ltd. P'ship, LLLP v. Ultra Res., Inc., No. 09-CV-01543-REB-KMT, 2010

   WL 5387559, at *6 (D. Colo. Dec. 22, 2010) (“Courts have held that incentive awards

   are an efficient and productive way to encourage members of a class to become class

   representatives, and to reward the efforts they make on behalf of the class.”). When

   evaluating the reasonableness of an incentive award, courts may consider factors such

   as “‘the actions the plaintiff has taken to protect the interests of the class, the degree to

   which the class has benefited from those actions, . . . the amount of time and effort the

   plaintiff expended in pursuing the litigation . . . and reasonabl[e] fear[s of] workplace

   retaliation.’” Staton, 327 F.3d at 977 (quoting Cook v. Niedert, 142 F.3d 1004, 1016 (7th

   Cir. 1998)).




   DMEAST #32206492 v3                          16
Case 1:16-cv-02556-WJM-NRN Document 83 Filed 08/13/19 USDC Colorado Page 17 of 25




          A $5,000 incentive award for Mr. Shahlai is reasonable in light of the significant

   time and effort he devoted to this litigation. Specifically, he produced responsive

   documents and information, was deposed for a full day, communicated regularly with

   class counsel, forewent work on three occasions to meet with class counsel, and

   provided other substantial assistance to the class. In light of these considerable efforts,

   the proposed $5,000 award is reasonable. See, e.g., Pliego v. Los Arcos Mexican

   Restaurants, Inc., 313 F.R.D. 117, 131 (D. Colo. 2016) (approving $7,500.00 incentive

   award for named plaintiff in wage-and-hour case as “appropriate and is commensurate

   with awards in similar cases”); Dorn v. Eddington Sec., Inc., No. 08 Civ. 10271(LTS),

   2011 WL 9380874, at *7 (S.D.N.Y. Sept. 21, 2011) (holding that a service award of

   $10,000 to the plaintiff in a FLSA and state law wage class action was reasonable,

   stating “such service awards are common in class action cases and are important to

   compensate plaintiffs for the time and effort expended in assisting the prosecution of the

   litigation, the risks incurred by becoming and continuing as a litigant, and any other

   burdens sustained by plaintiffs.”); Glass v. UBS Fin. Servs., Inc., 2007 WL 221862 (N.D.

   Cal. Jan. 26, 2007) (approving incentive awards of $25,000 to each named plaintiffs in a

   wage and hour case); Rausch v. Hartford Fin. Servs. Grp., 2007 WL 671334 (D. Or.

   Feb. 26, 2007) (approving $10,000 incentive award per named plaintiff).

            4.    The Parties Negotiated Reasonable Attorneys' Fees Separately and
                  Without Regard to the Amount Paid to Class Members.

          To approve the Settlement Agreement, this Court first must be satisfied that the

   award of attorneys’ fees and costs is reasonable. Morton, 2017 WL 977812, at *2. As

   described below, the Settlement Agreement awards reasonable attorney’s fees to


   DMEAST #32206492 v3                          17
Case 1:16-cv-02556-WJM-NRN Document 83 Filed 08/13/19 USDC Colorado Page 18 of 25




   Plaintiffs’ attorneys; these fees were negotiated separately and without regard to the

   amount paid to class members.

                  A. Plaintiffs Request Reasonable Attorney Fees.5

          After exercising considerable billing judgment, Plaintiffs’ counsel billed a total of

   642.71 hours on this matter, at attorney rates of $300.00 and $215.00 per hour, and

   paralegal rates of $90.00 per hour. Ex. 2, Turner Decl. at ¶¶ 11-13; Ex. 3, Milstein

   Declaration at ¶¶ 10-11. Plaintiffs’ counsel worked an additional 85.84 hours on this

   matter after the close of their prior petition submitted as Docs. 68-2 & 68-3. Plaintiffs’

   counsel seek no additional compensation for this work performed after the initial

   settlement of the matter. The revisions to the parties’ Settlement Agreement did not

   increase attorney’s fees. Plaintiffs have excluded 112.8 of the hours that were billed by

   Mr. Turner and his co-counsel from their invoice, as arguably duplicative. Plaintiffs have

   also incurred $10,634.01 in itemized litigation costs. Ex. 2, Turner Decl. ¶13; Ex. 3,

   Milstein Decl. ¶12. In sum, Plaintiffs’ attorneys have billed $167,773.01 in fees and

   costs, and are recovering only $85,000 (or 50.66% of amounts billed) through this

   settlement. Participating Plaintiff workers, by contrast, likely will receive over 100% of

   their potential damages through this settlement agreement.

          Attorneys’ fees under the FLSA are calculated in the same manner as those

   under the Civil Rights Acts, by multiplying the number of reasonable hours by a

   reasonable hourly rate. City of Burlington v. Dague, 505 U.S. 557, 559 (1992). This is


   5       Plaintiffs seek their reasonable attorneys’ fees and state the following in support
   of their application for an award of fees. Comcast does not oppose Plaintiffs’ request.


   DMEAST #32206492 v3                          18
Case 1:16-cv-02556-WJM-NRN Document 83 Filed 08/13/19 USDC Colorado Page 19 of 25




   referred to as the “lodestar” method. Blum v. Stenson, 465 U.S. 886, 888 (1984);

   Cooper v. Utah, 894 F.2d 1169, 1171 (10th Cir. 1990). Once calculated, this lodestar is

   presumptively valid as the amount of fees to be awarded. Robinson v. City of Edmond,

   160 F.3d 1275, 1281 (10th Cir. 1998).

          Plaintiffs’ counsel in this case have attached to this Motion their Declaration

   itemizing their time expended as well as the expenses they incurred. Ex. 2, Turner Decl.

   ¶13; Ex. 3, Milstein Decl. ¶12. The billing records set forth in Attachment 1 to the

   Declaration of Andrew H. Turner and in Attachment 1 to the Declaration of Brandt

   Milstein are accurate and contemporaneous records of counsels’ reasonable and

   necessary time spent litigating this case. Id. Counsel has taken care to exclude

   duplication of effort and all unnecessary team efforts, including excluding 112.8

   recorded hours from their invoice. Ex 2 at ¶ 11.; Ex. 3 at ¶11. The overall record in this

   case and the Declarations demonstrate that the work billed by Plaintiff’s attorneys was

   reasonable and without duplication or waste.

      i. Andrew H. Turner

          Mr. Turner has practiced in the area of wage and hour litigation for sixteen years

   and has extensive experience in complex class and collective action litigation

   specifically. Ex. 2 at ¶¶ 3; 6-8. He has a successful record in his area of practice and

   has taught and published in his field. Id at ¶¶ 6-9. Mr. Turner has exercised significant

   billing discretion in submitting his fee petition. Id at ¶ 11.

          Mr. Turner seeks fees at the rate of $300/hour; this rate has previously been

   approved by this Court on four occasions as being reasonable for Mr. Turner’s work.



   DMEAST #32206492 v3                            19
Case 1:16-cv-02556-WJM-NRN Document 83 Filed 08/13/19 USDC Colorado Page 20 of 25




   Valdez v. Miracle Maids, LLC, et. al., 1:16-cv-00582-KLM, Doc. 20 pg. 6 (D.Colo. April

   14, 2017)(Mix, J.); Lucio v. Ranger Fire, 1:15-cv-02123-PAB-MJW, Doc. 59 pgs. 8-9 (D.

   Colo. March 13, 2017)(Brimmer, J.); Reyes v. Durango Dining, LLC, 1:15-cv-01116-

   NYW, Docs. 28-2, 29 (D. Colo. Dec. 17, 2015)(Wang, J.); Chavez v. Excel Servs.

   Southeast, No. 13-cv-03299-CMA-BNB, 2015 U.S. Dist. LEXIS 97638 at *17 (D. Colo.

   July 27, 2015)(Arguello, J.).

      ii.       Ashley Boothby

             Plaintiffs have exercised considerable billing discretion, excluding 79.4 of Ms.

   Boothby’s billed hours from her invoice, as they were arguably duplicative of the work of

   her co-counsel; accordingly, Ms. Boothby has billed a reasonable 291.7 hours for her

   work on this case. Ms. Boothby billed her time on this litigation at a reasonable rate of

   $215/hour. Ex. 2 ¶¶ 12-13.

      iii.      Brandt Milstein

             Mr. Milstein has practiced in the area of wage and hour litigation for thirteen

   years. Ex. 3 at ¶ 5. He has a successful record in his area of practice and has taught

   and published in his field. Id at ¶¶ 5-9. He billed a total of 81.51 hours on this litigation.

   Mr. Milstein seeks fees at the rate of $300/hour. This reasonable hourly rate has been

   approved by this Court. Diaz v. Lost Dog Pizza, LLC, et al., Case No. 17-cv-2228-

   WJM-NYW, ECF No. 46 (“The $300 hourly rate charge by class counsel is very

   reasonable, considering the geographic market and counsel’s experience.”); Lopez v.

   Highmark Construction, LLP et al., Case No.: 17-cv-01068-CMA-MLC, ECF No. 38

   (“[T]he Court is familiar with the rates charged by lawyers in Colorado and concludes



   DMEAST #32206492 v3                            20
Case 1:16-cv-02556-WJM-NRN Document 83 Filed 08/13/19 USDC Colorado Page 21 of 25




   that the $300 hourly rate charged by Plaintiffs’ attorney is reasonable, especially

   considering counsel’s experience and expertise in wage and hour litigation.”).

          Plaintiffs do not seek an adjustment of the lodestar rate in this case. The

   attorneys’ fees allocated in the Parties settlement agreement are appropriate. After

   modest reduction for class administration costs and a representative incentive award,

   the recovery Plaintiffs will receive will total approximately $48,020.00. That amount

   represents no less than 70.58% of maximum alleged actual damages alleged to have

   been suffered by the class. Ex. 2, Turner Decl. ¶14-16. The members of the FLSA

   Collective Action will be paid 100% of all allegedly unpaid wages and liquidated

   damages. Id; Ex. 1 § 4.5(A). Because not all class members will claim on the non-

   reversionary settlement fund, it is a virtual certainty that all Qualified Class Members

   who do claim Settlement Shares will receive in excess of 100% of their alleged actual

   damages. By contrast, the proposed Settlement Agreement will pay Class Counsel just

   50.66% of total amounts billed. Courts have recognized that the low wages due the

   minimum-wage workforce necessarily depresses damages. The clear Congressional

   intent that this population be served by the private bar requires that attorneys’ fees will

   often exceed the FLSA damages recovered. Fegley v. Higgins, 19 F.3d 1126, 1134-35

   (6th Cir. 1994) (“Courts should not place an undue emphasis on the amount of Plaintiff’s

   recovery.”); Dressler v. Kan. Copters & Wings, Inc., No. 09-1016-MLB, 2010 U.S. Dist.

   LEXIS 141474, *6-8 (D. Kan. Dec. 22, 2010) (rejecting defendant’s argument for

   reduction based on fees exceeding recovery). The Parties’ settlement agreement

   should be approved.



   DMEAST #32206492 v3                          21
Case 1:16-cv-02556-WJM-NRN Document 83 Filed 08/13/19 USDC Colorado Page 22 of 25




          5.       The Court Should Approve the Proposed Notice of Class Action
                   Settlement.

                   A.    The Proposed Settlement Procedure Provides Due Process
                         Safeguards for the Absent Class Members.

          Under Rule 23(c)(2)(B), “the court must direct to class members the best notice

   that is practicable under the circumstances, including individual notice to all members

   who can be identified through reasonable effort.” The notice must “clearly and concisely

   state” the categories of information set forth in Rule 23(c)(2)(B)(i)–(vii). If the Court

   grants preliminary approval of the Settlement, members of the Class will receive a

   Notice of Class Action Settlement by first-class mail and by email where available. See

   Exhibit 1 ¶6.

          The parties have also agreed that JND Class Action Administration shall serve as

   the Claims Administrator in this matter. The Claims Administrator has been provided

   with last known mailing and e-mail address information for all putative class members,

   and will take customary measures to obtain more current address information; notices

   will be mailed by first-class mail and email with return service requested. The Class

   Administrator will also re-send the notices to any forwarding addresses and/or attempt

   to research new addresses from which notices are returned.

                   B. The Notice Clearly Explains the Settlement Terms

          The proposed Notice, attached as Ex. 1, Attachment A, provides detailed

   information regarding the claims asserted in this action, the terms and provisions of the

   proposed settlement, the settlement approval procedure, the procedure to file objections




   DMEAST #32206492 v3                           22
Case 1:16-cv-02556-WJM-NRN Document 83 Filed 08/13/19 USDC Colorado Page 23 of 25




   to the settlement and to be heard at the final fairness hearing, and the procedure for

   opting out of the Settlement. As such, it should be approved as fair and accurate.

          Those class members who timely request to be excluded will not be included in

   the settlement. Ex. 1 at 5.1. Those who do not opt out will release the claims asserted

   in the state-law Rule 23 claims. Id at 5.2, 9.1-9.3.

                                     IV.    CONCLUSION

          For all of the reasons stated above, Plaintiff Shahlai, Opt-in Plaintiffs Anderson,

   Bechtol, Hendrix, Leslie, Ramos and Wusow, and Comcast jointly request the Court

   grant the Parties’ Joint Motion for Preliminary Approval of Settlement Agreement, and

   enter an order that:

         1.    Preliminarily approves the Settlement and Settlement Agreement as fair
   and reasonable;

         2.     Approves the form, contents and method of notice to be given to the Rule
   23 Class as set forth in the Settlement Agreement; and

          3.      Schedules the fairness hearing.




   DMEAST #32206492 v3                         23
Case 1:16-cv-02556-WJM-NRN Document 83 Filed 08/13/19 USDC Colorado Page 24 of 25




          Dated this 13th day of August, 2019.

          Respectfully submitted,

                                                      BALLARD SPAHR LLP

    s/ Andrew H. Turner                               s/ J. Matt Thornton
    Andrew H. Turner                                  Steven W. Suflas
    THE KELMAN BUESCHER FIRM                          J. Matt Thornton
    600 Grant Street, Suite 450                       1225 17th Street, Suite 2300
    Denver, CO 80203                                  Denver, CO 80202
    (303) 333-7751                                    Phone: 303-292-2400
    aturner@laborlawdenver.com                        Facsimile: 303-296-3956
                                                      suflas@ballardspahr.com
    Brandt P. Milstein                                thorntonj@ballardspahr.com
    MILSTEIN LAW OFFICE
    1123 Spruce St.                                   Stephen J. Kastenberg
    Boulder, CO 80302                                 1735 Market Street, 51st Floor
    (303) 440-8780                                    Philadelphia, PA 19103-7599
    Brandt@milsteinlawoffice.com                      Phone: 215-864-8122
                                                      Facsimile: 215-864-9751
                                                      kastenberg@ballardspahr.com

    Attorneys for Plaintiff                           Attorneys for Defendant Comcast
                                                      Cable Communications
                                                      Management, LLC




   DMEAST #32206492 v3                           24
Case 1:16-cv-02556-WJM-NRN Document 83 Filed 08/13/19 USDC Colorado Page 25 of 25




                                  CERTIFICATE OF SERVICE

          I hereby certify that on this 13th day of August, 2019, a true and correct copy of

   the foregoing was electronically filed via the Court’s CM/ECF system which will provide

   notice of same to the following:


   Steven W. Suflas
   J. Matt Thornton
   1225 17th Street, Suite 2300
   Denver, CO 80202
   Phone: 303-292-2400
   Facsimile: 303-296-3956
   suflas@ballardspahr.com
   thorntonj@ballardspahr.com

   Stephen J. Kastenberg
   1735 Market Street, 51st Floor
   Philadelphia, PA 19103-7599
   Phone: 215-864-8122
   Facsimile: 215-864-9751
   kastenberg@ballardspahr.com

   Attorneys for Defendant Comcast Cable
   Communications Management, LLC




                                             s/ Andrew H. Turner
                                             Andrew H. Turner
                                             Counsel for Plaintiffs




   DMEAST #32206492 v3                         25
